Detailed Action
Applicant’s request filed 26 January 2021, for suspension of action in this application under 37 CFR 1.103(a), is denied as being improper.  Applicant’s request does not provide a good and sufficient reason why the suspension is necessary.  See MPEP § 709.  Specifically, Applicant does not specify how the “Disruption caused by the global pandemic” directly impacts the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/681,661, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed provisional application does discuss the matching of personal mobility vehicles and multiple aspects of the personal mobility vehicle .

Response to Amendment
The amendment dated January 4, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection, 101 rejection, and 112 rejection set forth in the Non-Final Office Action dated October 2, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant’s arguments filed January 4, 2021 with respect to claims 1, 14, and 20 have been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In regards to the arguments for claims 1, 14, and 20 as concerns the collecting information of physical conditions of a terrain of a traversable path and directing the personal mobility vehicle to take the alternate route based on the physical conditions of the terrain of the traversable path, the reference Grochocki teaches in Par 33 and 93-94 the creation of multiple routes based on the users preferred route characteristics and the display of a recommended route which most matches the users preferred route characteristics.  In addition Grochocki teaches in Par 66-72 that user preferences which are used to rank routes may include the number of hills on the route, lane barriers, scenery, etc. In regards to the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A dynamic transportation matching system” in claims 1-13, wherein the dynamic transportation matching system is understood as corresponding to the computing system as discussed in paragraph 33 of the specification, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grochocki (US Patent Application Publication 2018/0094943) in view of Askeland (US Patent 10584971), Wooley (US Patent Application Publication 2019/0178672), and Liu (US Patent Application Publication 2016/0320198).


Grochocki discloses:
A computer-implemented method comprising: (Grochocki: Par 22 and 24 ) 
Collecting information about a condition of a traversable path via at least one sensor-equipped device that collects condition information of paths; (Grochocki: Par 23-24, 30, 65-72, 82, and Par 93-94)
determining that a potential route for the personal mobility vehicle to traverse comprises the traversable path; (Grochocki: Par 23-24 and Par 93-94, Grochocki teaches the creation of multiple possible paths and their analysis based on user’s preferred characteristics of route segments.)
and directing a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the condition of the traversable path. (Grochocki: Par 65-72 and Par 93-94, Grochocki teaches that based on route characteristics that one of the potential routes should be marked as recommended.)
Grochocki does not appear to explicitly disclose:
collecting information about a physical condition of a terrain of a traversable path via at least one sensor-equipped device that collects physical condition information of paths
Grochocki does not appear to explicitly disclose the collection of information and the directing of a device associated with the personal mobility vehicle by a dynamic transportation matching system,
identifying a personal mobility vehicle that participates in a dynamic transportation network managed by the dynamic transportation matching system;
Grochocki does not appear to explicitly disclose determining a potential route for the personal mobility vehicle to traverse occurs specifically during a trip facilitated by the dynamic transportation matching system
directing a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the physical condition of the terrain of the traversable path.

Grochocki teaches in Par 66-72 and 93-94 the use of preferred route characteristics such as hills, lane barriers, etc. to create multiple possible routes and provide a recommendation for a user of a bicycle. Grochocki also teaches that the routing may be based off of map information for possible routes in an area. Askeland teaches the creation of local map data that may be used by other vehicles for navigation using sensor equipped vehicles which create a 3D map of routes in an area.  Askeland teaches in Col 3 Lines 12-54 and Col 5 Line 48 to Col 6 Line 34 that vehicles such as bicycles may use a variety of sensors to update a 3D map of an area that is provided to other vehicles based on vehicle mounted sensors. Askeland specifically teaches that the sensors used can be mounted on a personal mobility vehicle such as a bicycle and that the sensors include both cameras and accelerometers.
As such, Askeland teaches:
collecting information about a physical condition of a terrain of a traversable path via at least one sensor-equipped device that collects physical condition information of paths (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have added the specific techniques of collecting map data using other vehicles as taught by Askeland to the routing method of Grochocki. Both Askeland and Grochocki teach routing using map 

Modified Grochocki teaches in Par 66-72 and 93-94 of Grochocki the use of preferred route characteristics such as hills, lane barriers, etc. to create multiple possible routes and provide a recommendation for a user of a bicycle. Wooley teaches a similar system in Par 48-52 and 58 for routing a bicycle based on user preferences, the bicycle configuration, and the terrain such as surface condition and grade of the route to determine costs associated with route segments in order to calculate a route for a user. Wooley additionally teaches that based on certain route characteristics such as the presence of stairs, a dirt road or a grade that segments may be flagged as prohibited or avoided in Par 124-125, 145-147, 159.
As such, Wooley teaches:
directing a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the physical condition of the terrain of the traversable path. (Wooley: Par 48-52, 124-125, 145-147, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the consideration of characteristics of paths when determining routes and the avoidance of route segments as taught by Wooley to the routing method of modified Grochocki. Modified Grochocki teaches the routing of bicycles and the creation of multiple possible paths with one 

Grochocki teaches the creation of routes for a vehicle such as a bicycle based on a variety of factors. Liu teaches a method and system which uses constraint data to provide routing recommendations to users of a ride-sharing system to rent vehicles such as bicycles. Liu teaches based on constraint data for upcoming user routes to determine an altered route and send the updated route with the altered route to the user. 
As such, Liu teaches:
Liu explicitly teaches the collection of information and the directing of a device associated with the personal mobility vehicle by a dynamic transportation matching system, (Liu: Par 16, Par 35, and Par 38)
identifying a personal mobility vehicle that participates in a dynamic transportation network managed by the dynamic transportation matching system; (Liu: Par 16, Par 35, and Par 38)
Liu explicitly teaches determining a potential route for the personal mobility vehicle to traverse occurs specifically during a trip facilitated by the dynamic transportation matching system (Liu: Par 16, Par 35, and Par 38)


Regarding Claim 2:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki further teaches:
wherein the information about the physical condition of the terrain of the traversable path comprises information about a safety of the traversable path for traversal by personal mobility vehicles. (Grochocki: Par 65, 71, and 93-94)

Regarding Claim 3:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki further teaches:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route comprises: collecting, by the dynamic transportation matching system, information about a physical condition of an additional traversable path, wherein the alternate route comprises the additional traversable path; and (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)
directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route during the trip based at least in part on the information about the physical condition of the additional traversable path. (Wooley: Par 48-52, 124-125, 145-147, and 159)

Regarding Claim 5:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki further teaches:
wherein the collecting, by the dynamic transportation matching system, the information about the physical condition of the terrain of the traversable path via the at least one sensor-equipped device that collects the physical condition information comprises collecting the information about the physical condition of the terrain of traversable path via at least one sensor-equipped personal mobility vehicle that participates in the dynamic transportation network. (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)

Regarding Claim 6:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 5.
Modified Grochocki further teaches:
wherein the collecting the information about the physical condition of the terrain of the traversable path via the at least one sensor-equipped personal mobility vehicle that participates in the dynamic transportation network comprises collecting data from an accelerometer of the at least one sensor-equipped personal mobility vehicle. (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)

Regarding Claim 7:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 5.
Modified Grochocki further teaches:
wherein the collecting the information about the physical condition of the terrain of the traversable path via the at least one sensor-equipped personal mobility vehicle that participates in the dynamic transportation network comprises collecting data from a camera of the at least one sensor-equipped personal mobility vehicle. (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)

Regarding Claim 8:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki does not appear to explicitly teach:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route, thereby avoiding the traversable path during the trip comprises directing the device associated with the personal mobility vehicle to avoid the traversable path based at least in part on a physical characteristic of the personal mobility vehicle.

Wooley further teaches calculating a personalized bicycle route using stored profile data. Wooley specifically teaches calculating a route for a bicycle based on a variety of different factors including the physical characteristics of a bicycle such as the tire size and also that the user can be guided using a display mounted onto the bicycle. 
As such, Wooley teaches:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route, thereby avoiding the traversable path during the trip comprises directing the device associated with the personal mobility vehicle to avoid the traversable path based at least in part on a physical characteristic of the personal mobility vehicle. (Wooley: Par 60 and Par 144-147)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the consideration of the physical attributes of the mobility vehicle as taught by Wooley to the routing method of modified Grochocki. Both Wooley and modified Grochocki teach methods of routing a bicycle and determining which route should be recommended to the user and it would have been obvious to add the consideration of the physical attributes of the bicycle to modified Grochocki to ensure the route is appropriate to take. A person of ordinary skill in the art would have been motivated to combine the teachings of Wooley and modified Grochocki because of the motivation found in Par 43 of Wooley and would improve modified Grochocki by optimizing automated routing guidance for the user.


The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki further teaches:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route, thereby avoiding the traversable path during the trip comprises directing the device associated with the personal mobility vehicle to avoid the traversable path based at least in part on a stored path- condition preference of a transportation requestor currently operating the personal mobility vehicle. (Grochocki: Par 65-72 and Par 93-94)

Regarding Claim 11:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki does not appear to explicitly teach:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route comprises activating a display feature of the personal mobility vehicle to direct a current operator of the personal mobility vehicle to traverse the alternate route.

Modified Grochocki teaches the display of a recommended route to a user in Par 94 of Grochocki. Wooley Similarly teaches that the user can be guided using a display mounted onto the bicycle. 

wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route comprises activating a display feature (Wooley: Bike Mounted Mobile Device 608) of the personal mobility vehicle to direct a current operator of the personal mobility vehicle to traverse the alternate route. (Wooley: Par 71 and 82)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added mounting the routing device to the vehicle as taught by Wooley to the routing method of modified Grochocki. A person of ordinary skill in the art would have been motivated to combine the teachings of Wooley and modified Grochocki because of the motivation found in Par 43 of Wooley and would improve modified Grochocki by optimizing automated routing guidance for the user.

Regarding Claim 13:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki further teaches:
wherein the information about the physical condition of the terrain of the traversable path comprises information about a physical surface of the traversable path. (Wooley: Par 51)

Regarding Claim 14:
Grochocki discloses:
A system comprising
A non-transitory memory; and (Grochocki: Par 119-120 Non-Volatile Storage Device 1006 Fig. 14)
One or more hardware processors (Grochocki: Logic Processor 1002, Fig. 14) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: (Grochocki: Par 116-120)
collecting information about a condition of a traversable path via at least one sensor- equipped device (Grochocki: Peer Navigation Devices 109 Fig. 1)  that collects condition information about paths (Grochocki: Par 23-24, 30, 65-72, 82, and Par 93-94)
determining that a potential route for the personal mobility vehicle to traverse comprises the traversable path; and (Grochocki: Par 23-24 and Par 93-94, Grochocki teaches the creation of multiple possible paths and their analysis based on user’s preferred characteristics of route segments.)
directing a device (Grochocki: Output Devices 128 Fig. 1) associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the condition of the traversable path; (Grochocki: Par 65-72 and Par 93-94, Grochocki teaches that based on route characteristics that one of the potential routes should be marked as recommended.)
Grochocki does not appear to explicitly disclose:
a dynamic transportation matching system,
collecting information about a physical condition of a traversable path via at least one sensor-equipped device that collects physical condition information about paths, wherein the information about the physical condition of the traversable path comprises information about a physical condition of a terrain of the traversable path;
identifying a personal mobility vehicle that participates in a dynamic transportation network managed by the dynamic transportation matching system;
Grochocki does not appear to explicitly disclose determining a potential route for the personal mobility vehicle to traverse occurs specifically during a trip facilitated by the dynamic transportation matching system
directing a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the physical condition of the terrain of the traversable path.

Grochocki teaches in Par 66-72 and 93-94 the use of preferred route characteristics such as hills, lane barriers, etc. to create multiple possible routes and provide a recommendation for a user of a bicycle. Grochocki also teaches that the routing may be based off of map information for possible routes in an area. Askeland teaches the creation of local map data that may be used by other vehicles for navigation using sensor equipped vehicles which create a 3D map of routes in an area.  Askeland teaches in Col 3 Lines 12-54 and Col 5 Line 48 to Col 6 Line 34 that vehicles such as bicycles may use a variety of sensors to update a 3D map of an area that is provided to other vehicles. Askeland specifically teaches that the sensors used can be mounted on a personal mobility vehicle such as a bicycle and that the sensors include both cameras and accelerometers.
As such, Askeland teaches:
collecting information about a physical condition of a traversable path via at least one sensor-equipped device that collects physical condition information about paths, wherein the information about the physical condition of the traversable path comprises information about a physical condition of a terrain of the traversable path; (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have added the specific techniques of collecting map data using other vehicles as taught by Askeland to the routing system of Grochocki. Both Askeland and Grochocki teach routing using map information and it would have been obvious to include the specific method of updating the map taught by Askeland to Grochocki to allow for the consideration of the most up to date information on the path conditions when calculating routes. A person of ordinary skill would have been motivated to combine the teachings of Askeland and Grochocki because of the motivation provided by Askeland in Col 6 Line 15-18 and would improve Grochocki by provided up-to-date data of the area.

Modified Grochocki teaches in Par 66-72 and 93-94 of Grochocki the use of preferred route characteristics such as hills, lane barriers, etc. to create multiple possible routes and provide a recommendation for a user of a bicycle. Wooley teaches a similar system in Par 48-52 and 58 for routing a bicycle based on user preferences, the bicycle configuration, and the terrain such as surface condition and grade of the route to determine costs associated with route segments in order to calculate a route for a user. Wooley additionally teaches that based on certain route characteristics such as the presence of stairs, a dirt road or a grade that segments may be flagged as prohibited or avoided in Par 124-125, 145-147, 159.
As such, Wooley teaches:
directing a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the physical condition of the terrain of the traversable path. (Wooley: Par 48-52, 124-125, 145-147, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the consideration of characteristics of paths when determining routes and the avoidance of routes as taught by Wooley to the routing system of modified Grochocki. Modified Grochocki teaches the routing of bicycles and the creation of multiple possible paths with one being flagged as recommended and the use of other sensor equipped vehicles to create a 3D map of an area and it would have been obvious to add the use of terrain characteristics such as road grade, surface conditions, etc. as taught by Wooley to the determination of the recommended route. Both Wooley and modified Grochocki teach methods of routing a bicycle and determining which route a user should take and it would have been obvious to add the consideration of the surface conditions, road grade, and other characteristic data as taught by Wooley to modified Grochocki to ensure the route is appropriate to take. A person of ordinary skill in the art would have been motivated to combine the teachings of Wooley and modified Grochocki because of the motivation found in Par 43 of Wooley and would improve modified Grochocki by optimizing automated routing guidance for the user.

Grochocki teaches the creation of routes for a vehicle such as a bicycle based on a variety of factors. Similarly, Liu teaches a method and system which uses constraint data to provide routing recommendations to users of a ride-sharing system to rent vehicles such as bicycles. Liu teaches based on constraint data for upcoming user routes to determine an altered route and send the updated route with the altered route to the user. 
As such, Liu teaches:
a dynamic transportation matching system
identifying a personal mobility vehicle (Liu: Vehicle 102 Fig. 2A)  that participates in a dynamic transportation network managed by the dynamic transportation matching system; (Liu: Par 16, Par 35, and Par 38)
Liu explicitly teaches determining a potential route for the personal mobility vehicle to traverse occurs specifically during a trip facilitated by the dynamic transportation matching system (Liu: Par 16, Par 35, and Par 38)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the ride-sharing service to provide the bicycle for the desired trip as taught by Liu to the routing system as taught by Grochocki. Both Liu and Grochocki teach similar systems of determining alternate possible routes for a user and it would have been obvious to add having the bicycle used be facilitated by the multi-mode routing of Liu to Grochocki to allow for even greater options in terms of available routes for the user. A person of ordinary skill in the art would have been motivated to combine the teachings of Liu and Grochocki because of the motivation found in Par 54 of Liu and would improve Grochocki by providing insight into the travel plans across multiple modes of transportation.

Regarding Claim 15:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 14.
Modified Grochocki further teaches:
wherein the information about the physical condition of the terrain of the traversable path comprises information about a safety of the traversable path for traversal by personal mobility vehicles. (Grochocki: Par 65, Par 71, and 93-94)


The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 14.
Modified Grochocki further teaches:
wherein the directing is performed by: collecting information about a  physical condition of an additional traversable path, wherein the alternate route comprises the additional traversable path; and (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)
directing the device associated with the personal mobility vehicle to take the alternate route during the trip based at least in part on the information about the physical condition of the additional traversable path. (Wooley: Par 48-52, 124-125, 145-147, and 159)

Regarding Claim 18:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 14.
Modified Grochocki further teaches:
wherein the collecting is performed by collecting the information about the physical condition of the terrain of the traversable path via at least one sensor-equipped personal mobility vehicle that participates in the dynamic transportation network (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)

Regarding Claim 19:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 18.
Modified Grochocki further teaches:
wherein the collecting the information about the physical condition of the terrain of the traversable path via the at least one sensor-equipped personal mobility vehicle that participates in the dynamic transportation network is performed by collecting data from an accelerometer of the at least one sensor-equipped personal mobility vehicle. (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)

Regarding Claim 20:
Grochocki discloses:
A non-transitory computer-readable storage medium (Grochocki: Non-Volatile Storage Device 1006 Fig. 14) comprising:  (Grochocki: Par 119-120)
computer-readable instructions that, when executed by at least one processor (Grochocki: Logic Processor 1002, Fig. 14) of a computing device (Grochocki: Navigation Device 104 Fig. 1), cause the computing device to: (Grochocki: Par 23, Par 33, and Par 116-120) 
Collect information about a condition of a traversable path via at least one sensor-equipped device (Grochocki: Peer Navigation Devices 109 Fig. 1)  that collects condition information about paths; (Grochocki: Par 23-24, 30, 65-72, 82, and Par 93-94)
determine that a potential route for the personal mobility vehicle to traverse comprises the traversable path; (Grochocki: Par 23-24 and Par 93-94, Grochocki teaches the creation of multiple possible paths and their analysis based on user’s preferred characteristics of route segments.)
and direct a device (Grochocki: Output Devices 128 Fig. 1) associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the condition of the traversable path. (Grochocki: Par 65-72 and Par 93-
Grochocki does not appear to explicitly disclose:
collect information about a physical condition of a traversable path via at least one sensor-equipped device that collects physical condition information about paths, wherein the information about the physical condition of the traversable path comprises information about a physical condition of a terrain of the traversable path;
identify a personal mobility vehicle that participates in a dynamic transportation network managed by a dynamic transportation matching system;
Grochocki does not appear to explicitly disclose determining a potential route for the personal mobility vehicle to traverse occurs specifically during a trip facilitated by the dynamic transportation matching system
direct a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the physical condition of the terrain of the traversable path.

Grochocki teaches in Par 66-72 and 93-94 the use of preferred route characteristics such as hills, lane barriers, etc. to create multiple possible routes and provide a recommendation for a user of a bicycle. Grochocki also teaches that the routing may be based off of map information for possible routes in an area. Askeland teaches the creation of local map data that may be used by other vehicles for navigation using sensor equipped vehicles which create a 3D map of routes in an area.  Askeland teaches in Col 3 Lines 12-54 and Col 5 Line 48 to Col 6 Line 34 that vehicles such as bicycles may use a variety of sensors to update a 3D map of an area that is provided to other vehicles. Askeland specifically teaches that the 
As such, Askeland teaches:
collect information about a physical condition of a traversable path via at least one sensor-equipped device that collects physical condition information about paths, wherein the information about the physical condition of the traversable path comprises information about a physical condition of a terrain of the traversable path; (Askeland: Col 3 Lines 24-54 and Col 5 Line 48 to Col 6 Line 34)
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have added the specific techniques of collecting map data using other vehicles as taught by Askeland to the routing system of Grochocki. Both Askeland and Grochocki teach routing using map information and it would have been obvious to include the specific method of updating the map taught by Askeland to Grochocki to allow for the consideration of the most up to date information on the path conditions when calculating routes. A person of ordinary skill would have been motivated to combine the teachings of Askeland and Grochocki because of the motivation provided by Askeland in Col 6 Line 15-18 and would improve Grochocki by provided up-to-date data of the area.

Modified Grochocki teaches in Par 66-72 and 93-94 of Grochocki the use of preferred route characteristics such as hills, lane barriers, etc. to create multiple possible routes and provide a recommendation for a user of a bicycle. Wooley teaches a similar system in Par 48-52 and 58 for routing a bicycle based on user preferences, the bicycle configuration, and the terrain such as surface condition and grade of the route to determine costs associated with route segments in order to calculate a route for a user. Wooley additionally teaches that based on certain route characteristics such as the presence 
As such, Wooley teaches:
direct a device associated with the personal mobility vehicle to take an alternate route that omits the traversable path instead of taking the potential route, thereby avoiding the traversable path during the trip, based at least in part on the information about the physical condition of the terrain of the traversable path. (Wooley: Par 48-52, 124-125, 145-147, and 159)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the consideration of characteristics of paths when determining routes and the avoidance of routes as taught by Wooley to the routing system of modified Grochocki. Modified Grochocki teaches the routing of bicycles and the creation of multiple possible paths with one being flagged as recommended and the use of other sensor equipped vehicles to create a 3D map of an area and it would have been obvious to add the use of terrain characteristics such as road grade, surface conditions, etc. as taught by Wooley to the determination of the recommended route. Both Wooley and modified Grochocki teach methods of routing a bicycle and determining which route a user should take and it would have been obvious to add the consideration of the surface conditions, road grade, and other characteristic data as taught by Wooley to modified Grochocki to ensure the route is appropriate to take. A person of ordinary skill in the art would have been motivated to combine the teachings of Wooley and modified Grochocki because of the motivation found in Par 43 of Wooley and would improve modified Grochocki by optimizing automated routing guidance for the user.

Grochocki teaches the creation of routes for a vehicle such as a bicycle based on a variety of factors. Similarly, Liu teaches a method and system which uses constraint data to provide routing 
As such, Liu teaches:
identify a personal mobility vehicle (Liu: Vehicle 102 Fig. 2A)  that participates in a dynamic transportation network managed by a dynamic transportation matching system; (Liu: Par 16, Par 35, and Par 38)
Liu explicitly teaches determining a potential route for the personal mobility vehicle to traverse occurs specifically during a trip facilitated by the dynamic transportation matching system (Liu: Par 16, Par 35, and Par 38)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the ride-sharing service to provide the bicycle for the desired trip as taught by Liu to the routing system as taught by Grochocki. Both Liu and Grochocki teach similar systems of determining alternate possible routes for a user and it would have been obvious to add having the bicycle used be facilitated by the multi-mode routing of Liu to Grochocki to allow for even greater options in terms of available routes for the user. A person of ordinary skill in the art would have been motivated to combine the teachings of Liu and Grochocki because of the motivation found in Par 54 of Liu and would improve Grochocki by providing insight into the travel plans across multiple modes of transportation.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grochocki (US Patent Application Publication 2018/0094943) in view of Askeland (US Patent 10584971), Wooley (US Patent Application Publication 2019/0178672), and Liu (US Patent Application Publication  as applied to claims 3 and 16, respectively, above, and further in view of Ceret (US Patent Application Publication 2017/0053209).

Regarding Claim 4:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 3.
Modified Grochocki does not appear to explicitly teach:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route during the trip comprises directing a transportation requestor device to traverse the additional traversable path during the trip via the personal mobility vehicle rather than directing the transportation requestor device to an alternate mode of transportation for the trip.

Modified Grochocki teaches a routing system for vehicles, including bicycles and the generation of a recommended route and also teaches in Par 16 of Liu that the ride sharing system may include more than one type of vehicle. Similarly, Ceret teaches a trip planning system and method that calculates based on user preferences for a plurality of transportation modes. Ceret teaches a variety of different profiles and goals for a user and specifically teaches a preset profile that prioritizes increasing the physical activity of a user and using a bicycle over other transportation types in Par 56. In this way, Ceret teaches that the user should not be directed to using other modes of transportation such as driving or taking public transportation.
As such, Ceret teaches:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route during the trip comprises directing a transportation requestor device to traverse the additional traversable path during the trip via the personal mobility vehicle rather than directing the transportation requestor device to an alternate mode of transportation for the trip. (Ceret: Par 56)
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have added the user preferences towards the mode of transportation as taught by the method of Ceret to the routing method of modified Grochocki. Both Ceret and modified Grochocki teach calculating routes and itineraries based on the preferences of the user and it would have been obvious to add the transportation mode preferences of Ceret to modified Grochocki to allow the method to further take into account all of the user’s preferences. A person of ordinary skill in the art would have been motivated to combine the teachings of Ceret and modified Grochocki because of the motivation found in Par 27 of Ceret and would improve modified Grochocki by personalizing the trip planning for a user.

Regarding Claim 17:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 16.
Modified Grochocki does not appear to explicitly teach:
wherein the directing the device associated with the personal mobility vehicle to take the alternate route during the trip is performed by directing a transportation requestor device to traverse the additional traversable path during the trip via the personal mobility vehicle rather than directing the transportation requestor device to an alternate mode of transportation for the trip.


As such, Ceret teaches:
wherein the directing the device associated with the personal mobility vehicle to take the alternate route during the trip is performed by directing a transportation requestor device to traverse the additional traversable path during the trip via the personal mobility vehicle rather than directing the transportation requestor device to an alternate mode of transportation for the trip. (Ceret: Par 56)
It would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to have added the user preferences towards the mode of transportation as taught by the method of Ceret to the routing system of modified Grochocki. Both Ceret and modified Grochocki teach calculating routes and itineraries based on the preferences of the user and it would have been obvious to add the transportation mode preferences of Ceret to modified Grochocki to allow the system to further take into account all of the user’s preferences. A person of ordinary skill in the art would have been motivated to combine the teachings of Ceret and modified Grochocki because of the motivation found in Par 27 of Ceret and would improve modified Grochocki by personalizing the trip planning for a user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grochocki (US Patent Application Publication 2018/0094943) in view of Askeland (US Patent 10584971), Wooley (US Patent Application Publication 2019/0178672), and Liu (US Patent Application Publication 2016/0320198) as applied to claim 1, above, and further in view of Lequio (US Patent Application Publication 2020/0276990).

Regarding Claim 10:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki further teaches:
wherein directing, by the dynamic transportation matching system, the device associated with the personal mobility vehicle to take the alternate route that omits the traversable path instead of the potential route, thereby avoiding the traversable path during the trip comprises placing the personal mobility vehicle at a location near the alternate route rather than at a location near the potential route in advance of usage of the personal mobility vehicle during the trip by at least one of: sending a message to a transportation requestor device that directs a transportation requestor to transport the personal mobility vehicle to the location near the alternate route; (Grochocki: Par 81-82 and 93-94, Grochocki teaches the displayed user routes diverging on the trip.)
Modified Grochocki does not appear to explicitly teach:
or sending a message to a transportation provider device that directs a transportation provider to transport the personal mobility vehicle to the location near the alternate route via an additional vehicle.


As such, Lequio teaches:
or sending a message to a transportation provider device that directs a transportation provider to transport the personal mobility vehicle to the location near the alternate route via an additional vehicle. (Lequio: Par 21-25 and Par 30-34)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the transportation of the requested vehicle as taught by Lequio to the routing method of modified Grochocki. Both Lequio and modified Grochocki teach a user using a vehicle provided by a transportation fleet to travel and it would have been obvious to add the transportation of the vehicle to the requested location to ensure that the user has access to the fleet of vehicles. A person of ordinary skill in the art would have been motivated to combine the teachings of Lequio and modified Grochocki because of the motivation found in Lequio in Par 43 and would improve modified Grochocki by allowing the intelligent management of the fleet of autonomous vehicle and improve the efficiency of the delivery of transport devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grochocki (US Patent Application Publication 2018/0094943) in view of Askeland (US Patent 10584971), Wooley (US Patent Application Publication 2019/0178672), and Liu (US Patent Application Publication 2016/0320198) as 1, above, and further in view of McGavran, (US Patent Application Publication 2020/0151611).

Regarding Claim 12:
The combination of Grochocki, Askeland, Wooley, and Liu teach, as shown in the rejection above, the limitations of claim 1.
Modified Grochocki does not appear to explicitly teach:
wherein: the traversable path comprises a designated road lane for personal mobility vehicles; and the information about the physical condition of the terrain of the traversable path comprises information about at least one of a width of the designated road lane or
a physical separation between the designated road lane and a road lane designated for lane-constrained vehicles.
Modified Grochocki teaches in Par 58 of Wooley to take into consideration if segments have dedicated bike lanes for the cost analysis of routing a bicycle. Similarly, McGavran teaches a machine-learned model system that takes into account lane attributes during the recalculation of routes. McGavran specifically teaches in Par 214 to take into account the type of lane, its width, and the gap between lanes as part of its lane attributes that are taken into account when calculating a desired route.As such, McGavran teaches:
wherein: the traversable path comprises a designated road lane for personal mobility vehicles; and the information about the physical condition of the terrain of the traversable path comprises information about at least one of a width of the designated road lane or (McGavran: Par 204-205 and Par 214-217)
a physical separation between the designated road lane and a road lane designated for lane-constrained vehicles. (McGavran: Par 204-205 and Par 214-217)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogt (US 2010/0042314) is pertinent because it teaches a route guidance method and system which takes into account a variety of different risks for routes when outputting recommendations for users including surface conditions and whether bike lanes are present.
Hancock (US 2017/0225742) is pertinent because it teaches systems and methods for routing a bicycle having network connectivity that uses terrain data to create routes.
Holm (US 2014/0074392) is pertinent because it teaches a method and apparatus for providing alternate route recommendations.
Kunath (US 2012/0232787) teaches a system for calculating routes that determines an optimal route based on route terrains.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669